DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1 appears to be incomplete due to no connections among components; and in Fig. 3, supper element slotted transmission lines 152, termination vias 164, conductive surface 165, and slot 160 are not clearly depicted (poor quality).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: reactance control means in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites in part “an artificial intelligence engine receiving return signals from the radiating array of elements”, however, it is not clear how the artificial intelligence engine receiving return signals from the radiating array of elements since there is no clear support for the features in the specification and in the drawings.
Claims 19-20 are rejected by virtue of dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 6,538,603).
In claim 18, Chen discloses in Figs. 7-8, a radar system, comprising: 
a radiating array of elements (148s); 
a slotted waveguide (132) positioned proximate the radiating array of elements (148s); 
an antenna control circuit (col. 7, lines 28-31; the phases necessary to produce a beam in a given direction are known from prior calibration or analysis and may readily be stored in the memory of a suitable control circuit (not shown)) adapted to control phases of signals to the radiating array of elements to achieve radiation beam directivity. 
No patentable weight is given to “an artificial intelligence engine receiving return signals from the radiating array of elements”, as the features are not clearly explained and discussed in the specs and/or drawings. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Stevenson et al. (US 2015/0222021A1).
In claim 20, Chen discloses the radar system as in claim 19; with the exception of disclosing the radar system further comprising irises formed in the slotted waveguide to maintain integrity of a transmission signal.
However, Stevenson discloses in Figs. 2A-2D, irises (212s) formed in the slotted waveguide (240) to maintain integrity of a transmission signal (feed wave 205).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a radar system having employed metamaterial layer includes an array of tunable slots configurable to form holographic diffraction patterns, wherein a reactance of each tunable slot in the array of tunable slots is individually tunable to maintain integrity of the transmission wave.
Allowable Subject Matter
Claims 1-17 appear to comprise allowable subject matter.
         Related Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Cherrette (US 5327150 A) teaches an active phased array antenna for both microwave and thermal energy has a number of sub-array elements, each comprising a heat generating device including an electronic circuit including an RF amplifier, a housing formed of heat conducting material, and a device for mounting the circuit in heat conducting manner with the housing.
Kastner et al. (US 5638079 A) teaches a slotted waveguide array antenna includes a plurality of waveguide elements extending in a parallel side-by-side relation, each having a radiating side including a broad wall formed with a plurality of slots, and an asymmetric ridge.
Munk (US 7218286 B2) teaches a hollow waveguide group antenna comprises a hollow waveguide extending in a direction in space and a plurality of chambers, each of which has a sending/receiving slit and is coupled to the hollow waveguide by a coupling slit.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844